         Case 18-09002   Doc 33   Filed 09/25/19   Entered 09/25/19 10:16:12   Desc Main Document   Page 1 of 3




                               UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF TEXAS
                                        LUFKIN DIVISION
                                                                                                          EOD
                                                                                                          09/25/2019
IN RE:                                 §
                                       §
TEXAS PELLETS, INC.1, et al.           §        CASE NO. 16-90126
                                       §        (JOINTLY ADMINISTERED)
                                       §
DEBTORS.                               §        CHAPTER 11
____________________________________________________________________________
TEXAS PELLETS, INC. and                §
GERMAN PELLETS TEXAS, LLC              §
Plaintiffs                             §
                                       §
v.                                     §        ADVERSARY No. 18-09002
                                       §
DKFM SWITZERLAND AG                    §
Defendant                              §

                                            DEFAULT JUDGMENT

         ON THIS DAY CAME ON TO BE CONSIDERED, the Motion for Default Judgment filed

by Texas Pellets, Inc. ("TPI") and German Pellets Texas, LLC ("GPTX", and together with TPI,

the "Debtors" and, individually, a "Debtor"), the debtors and debtors-in-possession in the

above-styled, jointly-administered bankruptcy cases. The Court finds that a summons was issued

and served on Defendant in accordance with Bankruptcy Rule 7004, Rule 4 of the Federal Rules of

Civil Procedure, and the Hague Convention on the Service Abroad, Judicial and Extrajudicial

Documents in Civil or Commercial Matters. See 20 UST 361, 658 U.N.T.S. 163 T.I.A.S. #1007.

The Court further finds (a) that on January 24, 2019, Defendant, DKFM SWITZERLAND AG,

filed an answer in the above styled and numbered adversary proceeding [dkt #15]; (b) that on June

7, 2019, counsel for DKFM SWITZERLAND AG was permitted to withdraw from its

representation of DKFM SWITZERLAND AG [dkt #23]; (c) that also on June 7, 2019,
1
  The jointly-administered Chapter 11 Debtors, along with the last four digits of each such Debtor’s federal tax
identification number, are Texas Pellets, Inc. (3478) and German Pellets Texas, LLC (9084). The corporate headquarters
and service address for the jointly-administered is: 164 CR 1040, Woodville, TX 75979.
        Case 18-09002   Doc 33   Filed 09/25/19   Entered 09/25/19 10:16:12   Desc Main Document   Page 2 of 3




DKFM SWITZERLAND AG was ordered to obtain replacement counsel within 60 days or its

answer would be stricken from the record [dkt #24]; (d) that DKFM SWITZERLAND AG failed

to timely obtain replacement counsel; and (e) that therefore on August 20, 2019, its answer was

stricken, default against the Defendant was entered, and Plaintiffs were ordered to file a motion for

default judgment within 21 days of entry of the order striking defendant’s answer [dkt #27]. Upon

due consideration of the default of the Defendant and the Affidavit of Chip Cummins, the Court

finds that just cause exists to grant the Motion and for entry of the following judgment.

       IT IS ORDERED, ADJUDGED AND DECREED that the following transfers of

property totaling $1,100,000.00 (the “DKFM Transfers”) from Debtors, to DKFM

SWITZERLAND AG, constitute fraudulent transfers and should be and hereby are AVOIDED

pursuant to 11 U.S.C. § 548(A)(1)(B), 11 U.S.C. § 544(B) and Tex. Bus. & Com. Code Ann. §§

24.005(a)(2) and 24.006:

 DATE OF TRANSFER                                            AMOUNT
 1/25/2016                                                   $1,100,000.00
 TOTAL AMOUNT RECEIVED:                                      $1,100,000.00


       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs in the

above styled and numbered proceeding, shall have and are hereby granted judgment against

DKFM SWITZERLAND AG in the amount of $1,100,000.00, the total amount of the DKFM

Transfers, and that DKFM SWITZERLAND AG shall and is hereby directed to immediately

repay to Plaintiff such amount, pursuant to 11 U.S.C. § 550; and

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs in the

above styled and numbered proceeding, shall have and are hereby awarded pre-judgment interest



                                                    Page 2 of 3
        Case 18-09002   Doc 33   Filed 09/25/19   Entered 09/25/19 10:16:12   Desc Main Document   Page 3 of 3




against DKFM SWITZERLAND AG at the rate of 5.25% from the date of filing of the Complaint

in this action through the date of Judgment; and

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff shall have

and is hereby awarded post-judgment interest against DKFM SWITZERLAND AG at the current

rate of 1.86% as provided in 28 U.S.C. § 1961 from the date of Judgment until paid in full; and

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any pre-petition

claims, expenses, and all other such amounts owed to DKFM SWITZERLAND AG, if any, by the

Debtors’ estates as of the Petition Date under Bankruptcy Code § 502(d) are hereby disallowed

pending satisfaction of the judgment awarded hereunder; and

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Debtors or their

successors, if any, shall have all writs or other remedies necessary for the collection of this

judgment for which let execution issue; and

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that all relief not

expressly granted herein is denied.



                                          Signed on 09/25/2019




                                         THE HONORABLE BILL PARKER
                                         CHIEF UNITED STATES BANKRUPTCY JUDGE




1 The assessment of prejudgment interest is appropriate in a fraudulent conveyance action, McFarland et al. v. Leyh
(In re Tex. Gen. Petrol. Corp.), 52 F.3d 1330, 1339 (5th Cir. 1995), and state law is an appropriate source of
guidance, since there is no federal statute governing prejudgment interest. West v. Hus (In re Advanced Modular
Power Sys., Inc.), 413 B.R. 643, 685 (Bankr. S.D. Tex. 2009).

                                                     Page 3 of 3
